Name: Commission Regulation (EEC) No 2281/79 of 17 October 1979 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/22 Official Journal of the European Communities 18 . 10 . 79 COMMISSION REGULATION (EEC) No 2281/79 of 17 October 1979 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year duration of any storage contracts ; whereas, taking into account the market situation indicated by the harvest forecasts and the levels of stocks at the end of the wine-growing year, the said percentage for table wines of type R II should be 60 % and the said duration four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1), as amended by Regula ­ tion (EEC) No 1 303/79 (2), and in particular Article 12 (4) thereof, Whereas the measures to support the wine market which were employed during the 1978/79 wine ­ growing year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 2186/79 of 5 October 1979 laying down detailed rules for the application of the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1978/79 wine ­ growing year (3) provides that the period of three consecutive weeks referred to in Article 12 ( 1 ) of Regu ­ lation (EEC) No 337/79 shall fall between 1 August and 30 November ; whereas, since 1 August, the repre ­ sentative price for table wines of type R II has remained lower than the activating price for three consecutive weeks ; whereas the conditions laid down in Article 12 ( 1 ) are thus satisfied for this type of wines ; whereas it is therefore necessary to adopt the measures referred to in the said Article 12 ; Whereas Article 2 (2) of Regulation (EEC) No 2186/79 makes provision for fixing the percentage of the wine under contract which may be distilled and fixing the Holders for long-term storage contracts for table wines of type R II and for wines which are in close economic relationship therewith may, in accordance with the provisions of Regulation (EEC) No 2186/79 : (a) carry out distillation in respect of a quantity of wine not exceeding 60 % of the quantity under contract ; (b) in respect of all or part of the quantity which is not distilled under (a), conclude a storage contract for a period of four months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1979 . For the Commission Finn GUNDELACH Vice-President ( 1 ) OJ No L 54, 5 . 3 . 1979, p . 1 . (2 ) OJ No L 162, 30 . 6 . 1979, p. 28 . P) OJ No L 252, 6. 10 . 1979, p. 10 .